DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 5,952,719) in view of Mack et al. (US 2010/0006784) (“Mack”). 
With regard to claim 1, figure 4 of Robinson discloses an optical component configured to be mounted on a circuit board 30, comprising: a casing 44 made of a ceramic (“ceramic”, col. 4 ll. 41) electrical insulator 44 and having a cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed); a circuit device 20 provided in the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed); a lid 52 configured to cover the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed); and protruding electrodes (24, 36) provided along an outer periphery of the cavity of the casing 44, wherein a first linear expansion coefficient of the casing 44 (“ceramic”, col. 4 ll. 41) is smaller than a second linear expansion coefficient of the circuit board 30 (“glass-filled epoxy resin”, col. 3 ll. 27-28), and a third linear expansion coefficient of the lid (“metals”, col. 5 ll. 28-30) is greater than the second linear expansion coefficient of the circuit board 30 (“glass-filled epoxy resin”, col. 3 ll. 27-28).
Robinson does not disclose that the photonic circuit device is provided in the cavity such that a photonic circuit formed on the photonic circuit device faces the lid and is covered with the lid, and wherein the protruding electrodes have a pitch and a size determined by impedance matching in high- frequency characteristics of optical communication. 
However, figure 6A of Mack discloses that the photonic circuit device (“coupling light into a CMOS chip”, par [0154]) is provided in the cavity such that a photonic circuit (“coupling light into a CMOS chip”, par [0154]) formed on the photonic circuit device (“coupling light into a CMOS chip”, par [0154]) faces the lid and is covered with the lid (lid under CMOS chip in fig. 6A), and wherein the protruding electrodes (solder bump in fig. 6A) have a pitch and a size determined by impedance matching in high- frequency characteristics of optical communication (“high speed optical modulators, par [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the electronic package of Robinson with the light source assembly as taught in Mack in order to provide one or more high-speed optoelectronic transceivers on a single CMOS chip. See par [0093] of Mack.  
With regard to claim 2, figure 4 of Robinson discloses an overall linear expansion coefficient of a combination of the casing 44 and the lid (“cover”, col. 7 ll. 50) is balanced (“bending moment is reduced”, col. 2 ll. 18-19) with the second linear expansion coefficient of the circuit board 30.
With regard to claim 3, figure 4 of Robinson discloses a position of an outer surface of the lid 52 opposite to the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed) is aligned with a distal end of the protruding electrodes (bottom of solder balls 36) in a height direction.
With regard to claim 4, figure 4 of Robinson does not discloses a position of an outer surface of the lid opposite to the cavity is lower than a distal end of the protruding electrode in a height direction.
However, figure 3 of Robinson discloses a position of an outer surface of the lid 26 opposite to the cavity is lower (closer to the cavity) than a distal end of the protruding electrode 34 in a height direction (direction from cavity to electrode).
Therefore, it would have been obvious to one of ordinary skill in the art to form the cover component of figure 4 of Robinson with the cover of figure 3 of Robinson in order to protect the semiconductor device. See col. 3 ll. 21-23 of Robinson. 
With regard to claim 5, figure 4 of Robinson discloses an outer surface of the lid 52 opposite to the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed) is provided with surface treatment that enables soldering (“solder” col. 4 ll. 56).
With regard to claim 6, figure 4 of Robinson discloses a bottom surface of the casing (top of first horizontal portion 44 in fig. 4) opposite to the lid 52 is a heat dissipating surface.
With regard to claim 9, Robinson does not disclose that the casing has an electric interconnect formed in the casing, and wherein at least a part of the protruding electrodes is connected to the photonic circuit device through the electric interconnect.
However, figure 6A of Mack discloses the casing has an electric interconnect formed in the casing, and wherein at least a part of the protruding electrodes (solder bump of fig. 6A) is connected to the photonic circuit device (“coupling light into a CMOS chip”, par [0154]) through the electric interconnect (“electrical interconnect”, par [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the electronic package of Robinson with the light source assembly as taught in Mack in order to provide one or more high-speed optoelectronic transceivers on a single CMOS chip. See par [0093] of Mack.  
With regard to claim 10, Robinson does not disclose that the casing has an electric interconnect formed in the casing, and wherein the photonic circuit device is connected to the electric interconnect by wire US bonding.
However, figure 6A of Mack discloses that the casing has an electric interconnect (“electrical interconnect”, par [0088]) formed in the casing, and wherein the photonic circuit device (“coupling light into a CMOS chip”, par [0154]) is connected to the electric interconnect by wire bonding (“wire bond”, par [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the electronic package of Robinson with the light source assembly as taught in Mack in order to provide one or more high-speed optoelectronic transceivers on a single CMOS chip. See par [0093] of Mack.  
With regard to claim 11, figure 4 of Robinson discloses an module comprising: a circuit board 30; and a component flip-chip 20 mounted on the circuit board 30, wherein the component has a casing 44 made of a ceramic electrical insulator (“ceramic”, col. 4 ll. 41) and having a cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed), a circuit device 20 provided in the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed), a lid 52 configured to cover the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed), and protruding electrodes 24 provided along an outer periphery of the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed) of the casing 44, wherein a first linear expansion coefficient of the casing 44 (“ceramic”, col. 4 ll. 41) is smaller than a second linear expansion coefficient of the circuit board 30 (“glass-filled epoxy resin”, col. 3 ll. 27-28), and a third linear expansion coefficient of the lid (“metals”, col. 5 ll. 28-30) is greater than the second linear expansion coefficient of the circuit board 30 (“glass-filled epoxy resin”, col. 3 ll. 27-28).
Robinson does not disclose that the photonic circuit device is provided in the cavity such that a photonic circuit formed on the photonic circuit device faces the lid and is covered with the lid, and wherein the protruding electrodes have a pitch and a size determined by impedance matching in high- frequency characteristics of optical communication. 
However, figure 6A of Mack discloses that the photonic circuit device (“coupling light into a CMOS chip”, par [0154]) is provided in the cavity such that a photonic circuit (“coupling light into a CMOS chip”, par [0154]) formed on the photonic circuit device (“coupling light into a CMOS chip”, par [0154]) faces the lid and is covered with the lid (lid under CMOS chip in fig. 6A), and wherein the protruding electrodes (solder bump in fig. 6A) have a pitch and a size determined by impedance matching in high- frequency characteristics of optical communication (“high speed optical modulators, par [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the electronic package of Robinson with the light source assembly as taught in Mack in order to provide one or more high-speed optoelectronic transceivers on a single CMOS chip. See par [0093] of Mack.  
With regard to claim 12, figure 4 of Robinson discloses that the circuit board 30 has an array of connection electrodes 34 connected to the protruding electrodes 36 of the component 26, and a bonding layer 54 provided inside the array of the connection electrodes 34, and 30 wherein the lid 52 is fixed to the bonding layer 54.
With regard to claim 14, figure 4 of Robinson discloses that the bonding layer has a same thickness 5 as the connection electrode 34, and wherein a position of an outer surface of the lid 52 of the component 20 is aligned with a distal end of the protruding electrodes 24 in a height direction.
Robinson does not disclose an optical component. 
However, figure 6A of Mack discloses an optical component (“laser diode”, par [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the electronic package of Robinson with the laser diode as taught in Mack in order to provide one or more high-speed optoelectronic transceivers on a single CMOS chip. See par [0093] of Mack.  
With regard to claim 15, Robinson does not disclose that the photonic circuit device has at least one of an optical to electric converter circuit and an electric to optical converter circuit, and wherein the optical component is mounted together with an electric circuit component on the circuit board.
However, figure 6A of Mack discloses that the photonic circuit device (“coupling light into a CMOS chip”, par [0154]) has at least one of an optical to electric converter circuit (“coupling light into a CMOS chip”, par [0154]) and an electric to optical converter circuit, and wherein the optical component (“laser diode”, par [0154]) is mounted together with an electric circuit component (“CMOS chip”, [00154]) on the circuit board (“board”, par [0155]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the electronic package of Robinson with the light source assembly as taught in Mack in order to provide one or more high-speed optoelectronic transceivers on a single CMOS chip. See par [0093] of Mack.  
With regard to claim 16, figure 4 of Robinson discloses and an electrical connector 24 configured to connect the electric circuit component 20 to an external apparatus.
Robinson does not disclose an optical connector configured to connect the 25 optical component to an external fiber optic cable.
However, figure 6A and 27 of Mack discloses an optical connector configured to connect the optical component (“laser diode”, par [0153]) to an external fiber optic cable (“optical fibers”, par [0181]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor device of Robinson with the optical fiber as taught in Mack in order to provide for coupling light into a CMOS photonic chip.  See par [0181] of Mack. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 5,952,719), Mack et al. (US 2010/0006784) (“Mack”), and Son et al. (US 2016/0315040) (“Son”). 
With regard to claim 7, figure 4 of Robinson discloses an optical component configured to be mounted on a circuit board 30, comprising: a casing 44 made of a ceramic (“ceramic”, col. 4 ll. 41) electrical insulator 44 and having a cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed); a circuit device 20 provided in the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed); a lid 52 configured to cover the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed); and protruding electrodes (24, 36) provided along an outer periphery of the cavity of the casing 44, wherein a first linear expansion coefficient of the casing 44 (“ceramic”, col. 4 ll. 41) is smaller than a second linear expansion coefficient of the circuit board 30 (“glass-filled epoxy resin”, col. 3 ll. 27-28), and a third linear expansion coefficient of the lid (“metals”, col. 5 ll. 28-30) is greater than the second linear expansion coefficient of the circuit board 30 (“glass-filled epoxy resin”, col. 3 ll. 27-28).
Robinson does not disclose that the protruding electrodes are solder balls with a Ni-coated resin core or copper core, the Ni-coated resin core or copper core being coated with an Sn/Ag film or a SAC plating film.
However, Son discloses that the protruding electrodes are solder balls with a Ni-coated resin core or copper core (“copper core”, par [0138]), the Ni-coated resin core or copper core being coated with an Sn/Ag film or a SAC plating film (“plating layer including (Sn)-(3% Ag)-(0.5% Cu)(hereinafter referred to as SAC)”, par [0138]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the solder balls of Robins with the core and plating layer as taught in Son in order to provide a semiconductor package having high bonding strength and high degree of precision.  See par [0163] of Son. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 5,952,719), Mack et al. (US 2010/0006784) (“Mack”), and Lin et al. (US 2006/0291029) (“Lin 2”). 
With regard to claim 8, Robinson and Mack do not disclose a diameter of the protruding electrodes is 200 um to 250 um.
However, figure 16 of Lin 2 discloses a diameter (“solder ball diameter < 2500 um”, par [0077]) of the protruding electrodes is 200 um (“200 um”, par [0077]) to 250 um (“solder ball diameter < 2500 um”, par [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the solder ball of Robinson with the dimeter of Lin 2 in order to provide a particular type contact structure.  See par [0066] of Lin 2. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 5,952,719), Mack et al. (US 2010/0006784) (“Mack”), Son et al. (US 2016/0315040) (“Son”), and Lin et al. (US 2006/0291029) (“Lin 2”). 
With regard to claim 17, Robinson, Mack, and Son do not disclose a diameter of the protruding electrodes is 200 um to 250 um.
However, figure 16 of Lin 2 discloses a diameter (“solder ball diameter < 2500 um”, par [0077]) of the protruding electrodes is 200 um (“200 um”, par [0077]) to 250 um (“solder ball diameter < 2500 um”, par [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the solder ball of Robinson with the dimeter of Lin 2 in order to provide a particular type contact structure.  See par [0066] of Lin 2. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 7, and 11   have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        8/22/2022